             Case 2:18-cv-00621-DGC Document 32 Filed 03/01/19 Page 1 of 16




 1   SCOTTSDALE CITY ATTORNEY’S OFFICE
     Stephanie Heizer (SBN 023261)
 2   3939 North Drinkwater Boulevard
     Scottsdale, Arizona 85251
 3   Telephone (480) 312-2405
     Facsimile (480) 312-2548
 4   legal@scottsdaleaz.gov
     Attorneys for City Defendants
 5

 6                               UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF ARIZONA

 8    The Satanic Temple and Michelle Shortt,                Case No. 18-cv-00621-DGC
 9                         Plaintiffs,
      vs.
10                                                           DEFENDANTS’ MOTION FOR
                                                             SUMMARY JUDGMENT
      City of Scottsdale, Arizona, by its City Council,
11    consisting of the Mayor and council members,
      WJ Jim Layne, Suzanne Klapp, Virginia Korte,
12    Kathy Littlefield, Guy Phillips, David Smith,

13                         Defendants.

14          Defendant City of Scottsdale moves for summary judgment on Plaintiffs’ remaining

15   claims related to alleged Establishment Clause and Equal Protection violations. As discovery has

16   borne out, and as agreed by counsel at telephonic conference on February 12, 2019, the material

17   facts are not in dispute. The remaining legal questions are whether the City’s legislative prayer

18   practice violates the Constitution. Case law plainly establishes that the City may open legislative

19   meetings with sectarian invocations and that the practice of having those invocations given by

20   persons/groups with a substantial connection to the City does not run afoul of the Constitution.

21   Accordingly, the City is entitled to summary judgment. This motion is supported by the following

22   memorandum.

     17191711v1                               Page 1 of 16
             Case 2:18-cv-00621-DGC Document 32 Filed 03/01/19 Page 2 of 16




 1                                          MEMORANDUM

 2                                          Statement of Facts

 3          In a tradition dating back to the Continental Congress, the Scottsdale City Council, like

 4   many legislative bodies across the country, begins its regular meetings with an invocation. The

 5   invocations are scheduled by an administrative worker, the Management Assistant to the Mayor

 6   and City Council, Kelli Kuester. [Exhibit “1”, Deposition of Kelli Kuester (“Kuester Depo.”) at

 7   5:20-6:7] Ms. Kuester typically solicits volunteers to give invocations from a list of faith groups

 8   with a substantial connection to the City of Scottsdale, meaning they are generally located in or

 9   near Scottsdale or have a connection through Scottsdale’s residents, either as members or

10   congregants. [Exhibit “1”, Kuester Depo. at 6:21-7:8; 28:19-29:9] The list includes non-Judeo-

11   Christian organizations, and over the past five years, members of the Muslim, Baha’i, and

12   traditional Native American faiths, among others, have given invocations before the City

13   Council. [Exhibit “3”, List of religious organizations; Exhibit “4”, Logs of invocation givers 2013

14   to 2018; Exhibit “5”, City Council minutes from 2013 to 2018, pp. 11, 70, 80, 99]. 1 The City has
                                                                                         0F




15   no religious test in scheduling invocations and does not exercise any control over their content.

16   [Exhibit “1”, Kuester Depo. at 27:11-18]

17          This case arises out of the Satanic Temple’s ongoing and well-publicized campaign to

18   attempt to deliver invocations at local government meetings across the country. In February 2016,

19   after the Satanic Temple’s request to pray in a Phoenix City Council meeting led Phoenix to

20

21
     1
       In regard to Exhibit 5, only the page of the Council minutes that memorializes the invocation is
22   included; the remainder of the Minutes are not relevant to the issues presented here. Exhibit 5 is
     numbered consecutively for ease of reference.
     17191711v1                               Page 2 of 16
             Case 2:18-cv-00621-DGC Document 32 Filed 03/01/19 Page 3 of 16




 1   discontinue its invocations, a representative from the newly formed Tucson-based chapter of the

 2   Satanic Temple first contacted Scottsdale with a similar request. [Doc. 1, Complaint (“Compl.”)

 3   ¶¶ 21, 22; Exhibit “1”, Kuester Depo. at 11:2-10; Exhibit “6”, excerpt from the Satanic Temple

 4   article published 1/17/18]

 5          Before being contacted by the Satanic Temple, Ms. Kuester had never been approached

 6   by a group requesting to give an invocation, [Exhibit “1”, Kuester Depo. at 9:15-10:11] and the

 7   City had no written policy regarding invocation givers. [Exhibit “2”, Deposition of Brian

 8   Biesemeyer (“Biesemeyer Depo”) at 9:2-12] Nevertheless, when contacted by the Satanic

 9   Temple, Ms. Kuester treated them as she would any other group and scheduled them to deliver

10   the invocation for April 5. [Exhibit “1”, Kuester Depo. at 11:2-12:3; Doc. 1, Compl. ¶¶ 26-28]

11   Ms. Kuester later rescheduled the date to July 6 at Plaintiffs’ request after the person selected to

12   give the invocation, Plaintiff Michelle Shortt, was unavailable on the earlier date. [Id.]

13          In May, the Acting City Manager, Brian Biesemeyer, learned that the Satanic Temple was

14   described in media coverage as being Tucson-based and had no obvious substantial connection

15   to the City of Scottsdale, unlike previous invocation givers who were “related to the community.”

16   [Exhibit “2”, Biesemeyer Depo. at 8:3-9:10; Exhibit “1”, Kuester Depo. at 20:12-20] As Acting

17   City Manager, Mr. Biesemeyer was the chief administrative officer of the City with final say over

18   administrative matters. [Exhibit “2”, Biesemeyer Depo. at 5:3-15] In that capacity, Mr.

19   Biesemeyer decided the City would not deviate from its longstanding practice of having the

20   invocation given only by representatives from institutions that have a substantial connection to

21   the Scottsdale community. [Doc. 1, Compl. ¶ 32, Ex. 7] Mr. Biesemeyer made this decision

22   without any input from the City Council or Mayor. [Exhibit “2”, Biesemeyer Depo. at 14:24-


     17191711v1                                Page 3 of 16
             Case 2:18-cv-00621-DGC Document 32 Filed 03/01/19 Page 4 of 16




 1   15:3] Mr. Biesemeyer then asked Ms. Kuester to notify the Satanic Temple by email that it would

 2   not be giving the scheduled invocation. [Id. at 15:4-6] The Satanic Temple did not respond to

 3   Ms. Kuester’s email or offer the City any evidence of any connection to Scottsdale. [Exhibit “1”,

 4   Kuester Depo. at 30:5-13]

 5          Nearly two years later, in February 2018, the Satanic Temple filed this suit. [Doc. 1,

 6   Compl.] On the City’s motion, this Court dismissed the City Council members as parties and

 7   dismissed two of Plaintiffs’ claims, leaving only Plaintiffs’ Establishment Clause and Equal

 8   Protection claims against the City. [Doc. 17, 8-9-18 Minute Entry] The City now seeks Summary

 9   Judgment on these two claims.

10                                               Argument

11   I.     The City’s legislative prayer practice does not violate the Establishment Clause.

12          The Establishment Clause claims outlined in the Complaint are based upon three primary

13   allegations, namely that:

14          (A) Scottsdale’s legislative invocations are mainly Christian in nature, making them

15   divisive and exclusionary. [Doc. 1, Compl. at ¶¶ 10, 18]

16          (B) Scottsdale’s legislative invocations advance particular religions while excluding the

17   Satanic Temple. [Id. at ¶ 11]

18          (C) Scottsdale allows sectarian prayer at City Council meetings but denies the Satanic

19   Temple the right to give an invocation. [Doc. 1, Compl. ¶ 43]

20          Plaintiffs’ pre-motion letter [Doc. 27], however, articulates their claims differently. The

21   pre-motion letter claims: “it violates TST’s Establishment Clause rights for the City to invite only

22   Judeo-Christian religious groups” to pray and “to prohibit non-Judeo-Christian Groups from


     17191711v1                                Page 4 of 16
             Case 2:18-cv-00621-DGC Document 32 Filed 03/01/19 Page 5 of 16




 1   participating in the same ceremony.” [Id. at 2] These claims fail because there is no Constitutional

 2   requirement that the City seek out and “invite” non-Judeo-Christian groups to give an invocation

 3   at a legislative meeting. Moreover, even if there was such a requirement, the claim fails because

 4   the evidence produced during discovery (discussed in detail below) plainly establishes that the

 5   City has invited non-Judeo-Christian groups in the community to participate in the invocations,

 6   and that non-Judeo-Christians have given invocations. [See Exhibits “3”, “4” and “5”]

 7          Regardless of how Plaintiffs frame their Establishment Clause claims, the Supreme Court

 8   has repeatedly rejected arguments identical to those made by Plaintiffs on similar facts. See e.g.

 9   Town of Greece v. Galloway, 134 S. Ct. 1811 (2014); Marsh v. Chambers, 103 S. Ct. 3330 (1983).

10   The City is entitled to summary judgment.

11          A. The City may allow sectarian legislative prayers before Council meetings.

12          Plaintiffs complain that the City’s invocations “are frequently Christian in nature, making

13   express sectarian references, such as to Jesus Christ,” thereby making the prayers “divisive and

14   exclusionary,” and leaving Plaintiffs feeling unwelcome at City Council meeting “in their own

15   State”. [Doc. 1. at ¶¶ 10, 18] However, merely allowing an invocation or prayer at the beginning

16   of a legislative meeting does not violate the Constitution. Town of Greece, 134 S. Ct. 1811. In

17   Town of Greece, two residents alleged the town violated the Establishment Clause “by preferring

18   Christians over other prayer givers and sponsoring sectarian prayers, such as those given ‘in

19   Jesus’ name.’” Id. at 117. The residents who attended meetings found these prayers “offensive”,

20   “intolerable” and “an affront to a ‘diverse community.’” Id. The Supreme Court rejected their

21   arguments, confirming existing case law that recognized legislative prayer is part of our nation’s

22   tradition from its earliest days, and “while religious in nature, has long been understood as


     17191711v1                                Page 5 of 16
              Case 2:18-cv-00621-DGC Document 32 Filed 03/01/19 Page 6 of 16




 1   compatible with the Establishment Clause.” Id. at 118; see also, Lund v. Rowan Cty., 863 F.3d

 2   268, 275 (4th Cir. 2017), cert. denied sub nom. Rowan Cty. v. Lund, 138 S. Ct. 2564 (2018)

 3   (“Owing to its unique history and longstanding role in public life, legislative prayer occupies a

 4   field of Establishment Clause jurisprudence with its own set of boundaries and guidelines.”)

 5   (internal quotations and citations omitted).

 6          In Town of Greece, the Court found no fault in the fact that the invocations given were

 7   almost exclusively Christian. The Court focused on the local community, finding nothing

 8   offensive about the Christian invocations, given that the majority of the town’s occupants were

 9   Christian. Id. at 1824. Nor did the Court find persuasive the residents’ arguments that overtly

10   Christian language, i.e., words like “Jesus”, “Holy Spirit” or “Heavenly Father,” was offensive

11   or intolerable to them. Id. at 823-824 (“Our tradition assumes that adult citizens, firm in their

12   own beliefs, can tolerate and perhaps appreciate a ceremonial prayer delivered by a person of a

13   different faith.”).

14          In this case, Plaintiffs’ first allegations are nearly identical to the complaints of the

15   residents in Town of Greece, namely that: (1) the City Council permits sectarian invocations prior

16   to the legislative sessions; and (2) many of the invocation givers are from Christian organizations

17   and have referenced “Jesus Christ”. The City does not deny these particular allegations. [Doc 3,

18   at ¶ 18]. However, as plainly demonstrated by the established case law outlined above, these

19   allegations in and of themselves cannot form the basis for an Establishment Clause violation.

20          B. The City’s invocations do not advance any one faith or disparage any other faith.

21          Next, Plaintiff Shortt alleges that the City’s invocation practice violates her religious

22   liberty by “advancing particular religions while excluding [the Satanic Temple].” [Doc. 1,


     17191711v1                               Page 6 of 16
             Case 2:18-cv-00621-DGC Document 32 Filed 03/01/19 Page 7 of 16




 1   Compl. ¶ 11] Over time, an invocation can go too far and violate the Constitution if it exploits or

 2   seeks to advance a particular faith or belief over others, or by disparaging other faiths or beliefs.

 3   Town of Greece, 134 S. Ct. at 1823, quoting Marsh v. Chambers, 463 U.S. 783, 794-95 (1983).

 4   Invocations that over time “denigrate nonbelievers or religious minorities, threaten damnation or

 5   preach conversion” may lead to a constitutional violation. Id. For this test, the Court appears to

 6   have focused the analysis on the content of the invocations, as opposed to identity of the religious

 7   person/group who is giving the invocation. Id. This is consistent with Marsh v. Chambers, in

 8   which the Supreme Court approved of a state legislature paying a Christian chaplain to open each

 9   legislative session for 16 years. 103 S. Ct. 3330, 3338 (“where there is no indication that the

10   prayer opportunity has been exploited to proselytize or advance any one, or to disparage any

11   other faith or belief… it is not for us to embark” on an evaluation of the content of the prayer).

12          Here, there is no evidence to establish that the invocations have been used to advance any

13   one faith or belief. The Council minutes (Exhibit “5”) and invocation log (Exhibit “4”)

14   demonstrate that members from a wide variety of faiths have given invocations over the years.

15   They include members of the Catholic Church, Baptists, Presbyterians, Lutherans, lay leaders of

16   the Church of Jesus Christ of Latter-day Saints, police and fire department chaplains and Jewish

17   Rabbis, to name a few. [Exhibit “4”, Log of Invocation Givers] The City has admitted that some

18   of these invocations have referenced “Jesus Christ.” [Doc. 7 ¶ 18] Those words alone are

19   insufficient to establish that the City is seeking to advance one faith or belief. Town of Greece,

20   134 S. Ct. at 1824. Moreover, even if the law required the City to specifically solicit non-Judeo-

21   Christian invocation givers from outside its community, which it does not, the documents show

22


     17191711v1                                Page 7 of 16
             Case 2:18-cv-00621-DGC Document 32 Filed 03/01/19 Page 8 of 16




 1   that over the last several years, members of the Muslim community, a Baha’i practitioner, and a

 2   Native American Spiritual leader have all given invocations. [Exhibit “5”, pp. 11, 70, 80, 99]

 3          The evidence, which is beyond dispute, is fatal to Plaintiffs’ claim that the City has

 4   completely closed its prayer practice to non-Judeo-Christians, and fatal to the notion that the

 5   City’s prayer practice unconstitutionally endorses any one religion or belief system. Plaintiffs

 6   have not alleged, and there is no evidence in the record, that the invocations given before

 7   Scottsdale City Council meetings have over time denigrated, proselytized, or otherwise betrayed

 8   any impermissible government purpose.

 9          C. The City may use reasonable practices to determine who can give an invocation
               at a legislative meeting.
10
            The final part of Plaintiffs’ Establishment Clause claims involves allegations that the
11
     Satanic Temple was excluded from giving invocations based on the City’s practice that only
12
     members of groups with a substantial connection to the Scottsdale community are permitted to
13
     give the invocation. [Doc. 1, Compl. ¶¶ 32, 43] Because this practice is reasonable and facially
14
     neutral, courts have expressly upheld similarly worded policies against Establishment Clause
15
     challenges.
16
            For instance, in Rubin v. City of Lancaster, after a challenge to its prayer practice, the city
17
     adopted a formal policy of soliciting volunteers from “religious congregations with an established
18
     presence” in the city. 710 F.3d 1087, 1089 (9th Cir. 2013). The Ninth Circuit upheld the city’s
19
     policy, noting that it was facially neutral and did not affiliate the city with any sect, regardless of
20
     whether the policy resulted in a higher amount of Christian invocations due to the demographics
21
     of the volunteers. Id. at 1099-1100. Courts in other jurisdictions have reached similar conclusions
22
     regarding similar prayer practices. See also Simpson v. Chesterfield Cty. Bd. of Sup’rs, 404 F.3d
     17191711v1                                 Page 8 of 16
             Case 2:18-cv-00621-DGC Document 32 Filed 03/01/19 Page 9 of 16




 1   276, 279 (4th Cir. 2005) (approving policy under which Board of Supervisors invited religious

 2   leaders from congregations within Chesterfield County by taking addresses from phone book);

 3   Jones v. Hamilton Cty., 891 F. Supp. 2d 870, 887 (E.D. Tenn. 2012) (policy allowing invocations

 4   from religious congregations with an established presence in the local community), aff’d sub

 5   nom. Jones v. Hamilton Cty. Gov’t, 530 F. App’x 478 (6th Cir. 2013).

 6          The City of Scottsdale’s practice, which requires a “substantial connection” to the

 7   community, is similar to the policies approved in these cases. [Exhibit “2”, Biesemeyer Depo. at

 8   8:3-9:10] Nothing in the practice discriminates against or favors any religion or belief system,

 9   and the only criteria (a substantial connection to the community) is one that can be filled without

10   regard to any religious belief. See Rubin, 710 F.3d at 1099-1100; Larson v. Valente, 456 U.S.

11   228, 244 (1982) (“The clearest command of the Establishment Clause is that one religious

12   denomination cannot be officially preferred over another.”). The list of religious organizations

13   (Exhibit “3”) the City staff uses to solicit volunteers and the records of past invocation givers

14   (Exhibit “4”) demonstrate that invocation givers have are drawn from groups with substantial

15   community ties. [Exhibit “1”, Kuester Depo. at 6:21-7:8; 28:19-29:9] This longstanding practice,

16   which dates back as far as the City’s records, predates the Satanic Temple’s existence and is

17   consistent with the traditional purpose of the invocation, which is to lend gravity to the

18   proceedings by inviting reflection on the community’s “shared ideals and common ends.” Town

19   of Greece, 134 S. Ct. at 1823.

20          Plaintiffs are not members of the Scottdale community nor do they have any substantial

21   connection to Scottsdale. Mr. Biesemeyer, Acting City Manager at the time Plaintiffs requested

22   to give the invocation, learned that Plaintiffs were based out of Tucson and did not have a


     17191711v1                               Page 9 of 16
            Case 2:18-cv-00621-DGC Document 32 Filed 03/01/19 Page 10 of 16




 1   connection to Scottsdale. Therefore, based upon the policy as he understood it, he made the

 2   decision not to allow the Satanic Temple’s invocation. [Exhibit “2”, Biesemeyer Depo. at 8:3-

 3   9:10] The practice is not unconstitutional simply because Plaintiffs believe the City should have

 4   investigated more thoroughly its community ties or provided an appeals process, [see Doc. 27,

 5   Plaintiffs’ pre-motion letter at 2] particularly where the Satanic Temple never responded to the

 6   City’s denial or offered any proof of its ties to Scottsdale once it learned of the City’s rationale.

 7   [Exhibit “1”, Kuester Depo. at 30:5-13]

 8          Additionally, the City’s reliance on its previous practice rather than a written prayer policy

 9   does not make it unconstitutional. In Snyder v. Murray City Corp., the Tenth Circuit upheld the

10   Murray City’s prayer practice, challenged on Establishment Clause grounds by a citizen opposed

11   to public prayers. 159 F.3d 1227, 1228 (10th Cir. 1998). The plaintiff had initially sought

12   publicity and media coverage by requesting to give “invocations” in Salt Lake City, in which the

13   content would have called for an end to public prayers and mocked public officials. Id. at 1228-

14   12299. After Salt Lake City decided to end the prayer practice rather than allow this plaintiff to

15   recite an invocation, he requested a chance to pray before the Murray City Council. Id. at 1229.

16   At the time, Murray City had no formal written policy, but plaintiff was told that the city’s

17   practice was to allow only invocations that solemnized, rather than denigrated the council’s work.

18   Id. at 1229-1330. Murray City was permitted to exclude plaintiff from giving the invocation

19   because his prayer did not meet the city’s criteria. Id. at 1235. The lack of a formal policy at the

20   time did not affect the ultimate determination that the practice was constitutional:

21          Prior to the events at issue in this case, the city had never received an unsolicited
            request from a private individual to give a prayer at a council meeting. In light of
22          this historical practice, Murray City had no written policy on its council prayers,
            and it had no formal guidelines for the content of its council prayers.
     17191711v1                                Page 10 of 16
            Case 2:18-cv-00621-DGC Document 32 Filed 03/01/19 Page 11 of 16




 1          Id. at 228. Likewise, Scottsdale has no record of ever receiving an unsolicited request to

 2   give the invocation before this, and had no formal written policy, but did have a longstanding

 3   practice that it consistently applied. But even if the City had enacted some new policy in response

 4   to these events, that would not make it unconstitutional. A newly enacted, but facially neutral

 5   and evenly applied policy requiring substantial community ties would not violate the

 6   Establishment Clause. See, e.g., Rubin, 710 F.3d at 1099-1100 (approving facially neutral prayer

 7   policy adopted after challenge to prayer practice); Bormuth v. County of Jackson, 870 F.3d 494,

 8   514 (6th Cir. 2017) (rejecting challenge to commissioner-led prayer practice that was exclusively

 9   Christian where county maintained a facially neutral, nondiscriminatory prayer policy).

10          Taken together, the facts in this case establish only that, while the Satanic Temple does

11   not like Scottsdale’s practice, the practice is facially neutral and was applied consistently. The

12   Establishment Clause does not require that Scottsdale end its prayer practice, dictate the religious

13   content of invocations, or relinquish control over the Council microphone to anyone who

14   demands it. The City is entitled to summary judgment.

15          D.     Plaintiffs other allegations are irrelevant to the Establishment Clause analysis.

16          Plaintiffs’ other allegations—that the policy was unilaterally imposed by the Mayor, or

17   was just a pretext to deny them a constitutional right—are directly contradicted by the facts and

18   do not entitle Plaintiffs to any relief under the Establishment Clause. [See Doc. 1, Compl. ¶ 37,

19   Doc. 27, Plaintiffs’ pre-motion letter at 2] In their depositions, both the Management Assistant

20   and the Acting City Manager testified that the Mayor and City Council had no input on whether

21   a group could give an invocation and played no role in the City’s decision not to allow the Satanic

22   Temple to give the invocation. [Exhibit “1”, Kuester Depo. at 21:23-22:1; Exhibit “2”,


     17191711v1                               Page 11 of 16
            Case 2:18-cv-00621-DGC Document 32 Filed 03/01/19 Page 12 of 16




 1   Biesemeyer Depo. at 14:24-15:3] And while the Mayor and members of the Council publicly

 2   voiced their displeasure with the idea that the Satanic Temple could give an invocation in the

 3   press and in campaign materials, [Doc 1, Compl. Exs. 5, 8, 9] the Council members’ own emails,

 4   attached to the Complaint, also make clear that they didn’t have “a say on the issue one way or

 5   the other.” [Id., Ex.1]

 6   II.    Plaintiffs’ equal protection claim fails as a matter of law.

 7          Plaintiffs’ second claim alleges that “it violates [the Satanic Temple’s] Equal Protection

 8   rights for the City to permit Judeo-Christian religious groups to participate in the ceremony, but

 9   to preclude [the Satanic Temple] from participating in the same ceremony.” [Doc. 27, Plaintiffs’

10   pre-motion letter at 2] This claim fails for two reasons: (1) equal protection analysis does not

11   apply to individual claims of exclusion from the opportunity to give an invocation, and (2)

12   Plaintiffs do not meet the essential element of an equal protection claim—that they were treated

13   differently from those who were similarly situated.

14          Legislative prayer cases, in which individuals challenge either the practice of permitting

15   invocations at government meetings or claim a denial of the right to participate in the invocations,

16   are governed only by the Establishment Clause, and not the Equal Protection Clause. See, e.g.,

17   Simpson, 404 F.3d at 288 (4th Cir. 2005) (affirming district court’s rejection of equal protection

18   challenge brought by Wiccan who was denied opportunity to give invocation at county meeting

19   on grounds that invocation, even when given by citizen, was government speech “subject only to

20   the proscriptions of the Establishment Clause”) (citing Rosenberger v. Rector, 515 U.S. 819, 833

21   (1995)); Fields v. Speaker of the Pa. House of Reps., 251 F. Supp. 3d 772, 792 (M.D. Pa. 2017)

22   (“We join the unanimous consensus of courts before us to conclude that legislative prayer is


     17191711v1                               Page 12 of 16
            Case 2:18-cv-00621-DGC Document 32 Filed 03/01/19 Page 13 of 16




 1   subject to review under the Establishment Clause alone.”); Coleman v. Hamilton Cty., 104 F.

 2   Supp. 3d 877, 891 (E.D. Tenn. 2015) (“[L]egislative prayer cases—such as this one—are subject

 3   to analysis only under the Establishment Clause of the First Amendment, and not under the Equal

 4   Protection Clause of the Fourteenth Amendment.”); Atheists of Fla., 779 F. Supp. 2d 133, 1342

 5   (same); cf. Barker v. Conroy, 282 F. Supp. 3d 346, 364 (D.D.C. 2017) (in case involving

 6   challenge to legislative prayer, plaintiff could not “salvage his failed First Amendment claim by

 7   cloaking it in a Fifth Amendment due process (equal protection component) mantle”). These

 8   cases make it clear that Plaintiffs’ Equal Protection claim fails as a matter of law.

 9          However, even if equal protection applied, Plaintiffs are not entitled to any relief on the

10   facts before this Court. “The equal protection clause of the fourteenth amendment guarantees like

11   treatment to all persons who are similarly situated; it does not, however, deny a state the power

12   to treat different classes of people in different ways as long as the classification is reasonable.”

13   State v. Beckerman, 168 Ariz. 451, 453, 814 P.2d 1388, 1390 (App. 1991). Here, Plaintiffs were

14   denied the opportunity to give an invocation because they are not similarly situated to the

15   members of the community who have given legislative invocations. [See Exhibit “2”, Biesemeyer

16   Depo. at 8:3-9:10] Plaintiffs do not allege that they are Scottsdale residents, that the Satanic

17   Temple has a physical presence in or near Scottsdale, or that Plaintiffs are otherwise substantially

18   connected to the community like the groups permitted by the City’s practice. See Engquist v. Or.

19   Dep’t of Agric., 553 U.S. 591, 601 (2008) (Parties are similarly situated for equal protection

20   analysis only when they are “arguably indistinguishable”). In fact, after being told that they were

21   rejected from giving the invocation for lack of a substantial connection to Scottsdale, Plaintiffs

22


     17191711v1                               Page 13 of 16
             Case 2:18-cv-00621-DGC Document 32 Filed 03/01/19 Page 14 of 16




 1   declined to even respond or offer any evidence of a connection to the City. [Exhibit “1”, Kuester

 2   Depo. at 30:5-13]

 3          Nor can Plaintiffs allege that the City’s “substantial connection” requirement is

 4   unreasonable. In the context of a local municipal meeting, restricting invocation givers to those

 5   with substantial connections to the municipality is a reasonable restriction to affect the purpose

 6   of the invocation by drawing the community together through “shared ideals and common ends.”

 7   Town of Greece, 134 S. Ct. at 1823. Local groups include those who serve the community and

 8   represent the citizens and patrons of Scottsdale. Those are the persons who have “shared ideals

 9   and common ends” as described by the case law, as it is those local groups who have a vested

10   interest in the City and its governance that outside groups cannot match.

11          Likewise, there is no evidence that other groups were not subject to the same facially

12   neutral policy or that the City’s practice was inconsistently applied. Rather, the evidence shows

13   only that the City considered Plaintiffs’ request but decided to continue its practice of allowing

14   only groups that have a substantial connection to the community to give the invocation, as is the

15   City’s right.

16                                             Conclusion

17          Because the uncontested facts demonstrate that the City’s legislative prayer practice is

18   consistent with established Establishment Clause law, and Plaintiffs’ can state no claim for an

19   Equal Protection violation, the City is entitled to summary judgment on these claims.

20   ///

21   ///

22   ///


     17191711v1                              Page 14 of 16
            Case 2:18-cv-00621-DGC Document 32 Filed 03/01/19 Page 15 of 16




 1         DATED this 1st day of March, 2019.

 2                                     SCOTTSDALE CITY ATTORNEY’S OFFICE

 3
                                       By: /s/ Stephanie Heizer
 4                                         Stephanie Heizer, Assistant City Attorney
                                           3939 North Drinkwater Boulevard
 5                                         Scottsdale, Arizona 85251
                                           Attorneys for City Defendants
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     17191711v1                          Page 15 of 16
            Case 2:18-cv-00621-DGC Document 32 Filed 03/01/19 Page 16 of 16




 1                                   CERTIFICATE OF SERVICE

 2         I hereby certify that on this 1st day of March, 2019, I electronically transmitted the attached

 3   document to the Clerk’s office using CM/ECF System for filing, and transmittal of a Notice of

 4   Electronic Filing to the following CM/ECF registrants:

 5
                                            Stuart P. de Haan
 6                                      de Haan Law Firm, PLLC
                                       100 N Stone Ave., Suite 512
 7                                         Tucson AZ, 85701
                                         Attorneys for Plaintiffs
 8

 9
     By: /s/ Vickie Frost
10   An Employee of the Scottsdale City Attorney’s Office

11

12

13

14

15

16

17

18

19

20

21

22


     17191711v1                               Page 16 of 16
